Name: 1999/251/EC: Commission Decision of 23 March 1999 amending the list of less-favoured areas within the meaning of Regulation (EC) No 950/97 (Ireland) (notified under document number C(1999) 709)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cooperation policy;  regions and regional policy;  economic policy;  Europe
 Date Published: 1999-04-10

 Avis juridique important|31999D02511999/251/EC: Commission Decision of 23 March 1999 amending the list of less-favoured areas within the meaning of Regulation (EC) No 950/97 (Ireland) (notified under document number C(1999) 709) Official Journal L 096 , 10/04/1999 P. 0029 - 0030COMMISSION DECISIONof 23 March 1999amending the list of less-favoured areas within the meaning of Regulation (EC) No 950/97 (Ireland)(notified under document number C(1999) 709)(Only the English text is authentic)(1999/251/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 950/97 of 20 May 1997 on improving the efficiency of agricultural structures(1), as last amended by Regulation (EC) No 2331/98(2), and in particular Article 21(3),Whereas the Government of Ireland has requested by letter of 30 April 1997 and of 19 November 1998, pursuant to Article 21(1) of Regulation (EC) No 950/97, that the Community list of less-favoured areas be amended in accordance with the Annexes to this Decision;Whereas the new areas for inclusion on the list satisfy the criteria laid down in Council Directive 85/350/EEC(3) for determining areas within the meaning of Article 24 of Regulation (EC) No 950/97;Whereas the Government of Ireland has communicated by the abovementioned letters a list of areas to be reclassified from less severely handicapped areas to more severely handicapped areas in County Monaghan covering an area of 10470 ha of utilised agricultural area so that this type of less-favoured area will cover 75087 ha of utilised agricultural area; whereas this list replaces from 1999 on, the previous list on County Monaghan;Whereas the areas for reclassification satisfy the criteria for the classification of more severely handicapped areas laid down in Commission Decision C(95)2850 of 28 November 1995;Whereas these amendments do not have the effect of increasing the utilised agricultural area of the less-favoured areas by more than 1,5 % of the total utilised agricultural area of Ireland;Whereas, under Article 30 of Regulation (EC) No 950/97, the Commission has to decide whether on the basis of conformity with the provisions of that Regulation and taking into account the objectives set out therein and the necessary links between the different measures, the conditions for a financial contribution by the Community have been satisfied;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on agricultural structures and rural development,HAS ADOPTED THIS DECISION:Article 1The list of less-favoured areas in Ireland contained in the Annex to Directive 85/350/EEC, Directive 91/466/EEC(4) and Directive 96/52/EC(5) is supplemented by the lists in the Annex to this Decision.The list of less-favoured areas reclassified as more severely handicapped concerning County Monaghan is replaced by the list communicated by the Irish Government by letter of 30 April 1997.Article 2This Decision is addressed to Ireland.Done at Brussels, 23 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 142, 2.6.1997, p. 1.(2) OJ L 291, 30.10.1998, p. 10.(3) OJ L 187, 19.7.1985, p. 1.(4) OJ L 251, 7.9.1991, p. 10.(5) OJ L 194, 6.8.1996, p. 5.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAZonas desfavorecidas tal como se definen en el apartado 24 del Reglamento (CE) no 950/97/Ugunstigt stillede landbrugsomrÃ ¥der i henhold til artikel 24 i forordning (EF) nr. 950/97/Benachteiligte Gebiete im Sinne von Artikel 24 der Verordnung (EG) Nr. 950/97/Ã Ã µÃ ¹Ã ¿Ã ½Ã µÃ ºÃ Ã ¹Ã ºÃ ­Ã  ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 24 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 950/97/Less-favoured areas within the meaning of Article 24 of Regulation (EC) No 950/97/Zones dÃ ©favorisÃ ©es au titre de l'article 24 du rÃ ¨glement (CE) no 950/97/Zone svantaggiate ai sensi dell'articolo 24 del regolamento (CE) n. 950/97/Probleemgebieden in de zin van artikel 24 van Verordening (EG) nr. 950/97/Zonas desfavorecidas na acepÃ §Ã £o do artigo 24.o do Regulamento (CE) n.o 950/97/Asetuksen (EY) N:o 950/97 24 artiklan mukaisesti epÃ ¤suotuisiksi mÃ ¤Ã ¤ritetyt alueet/Mindre gynnade omrÃ ¥den i enlighet med artikel 24 i fÃ ¶rordning (EG) nr 950/97COUNTY CORK>TABLE>COUNTY KILDARE>TABLE>COUNTY LAOIS>TABLE>COUNTY WICKLOW>TABLE>